Judge Owsley
delivered the opinion.
This writ of error is prosecuted to reverse a judgment recovered by Dickerson in an action brought by him against Hunter, for entering upon his close, and cutting a number trees.
The assignment of errors presents no other question than that which involves an inquiry into the correctness of the decision of the circuit court, in overruling the motion of Hunter for a new trial.
Twelve dollars damages were assessed by the jury, and the motion to set it aside, was made on the ground of its being against law and evidence.
On the trial in the circuit court, Hunter introduced no *547evidence conducing, either to shew a title in himself, or an authority from any other having title to enter upon and cut the trees complained of by Dickerson, so that the only inquiry which it became necessary for the jury to make, was, as to the alleged, cutting of the trees by Hunter, and the possession of Dickerson at the time the injury was committed. Whether, or not, the jury determined correctly in making that inquiry, from the evidence contained in the record, is a matter not perfectly clear; but even were their finding in that respect, against the evidence, we should not feel ourselves authorised to award a new trial. For, having failed to produce any evidence of title, Hunter cannot be said to have sustained any injury by the finding of the jury, other than that which results from the damages, and they are certainly too small to warrant the interposition of the court in setting aside the verdict, on the ground of its being against evidence.
Pope, for pl't'f. Anderson for def’t.
The judgment must be affirmed with cost.